DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable DE202012010705 to Scharfenberger in view of JP 2007-125246 A to Yutaka et al. (“Yutaka”) (citation is to machine translation provided by EPO/Google, attached).
As to claim 2, Scharfenberger  discloses an article of clothing to be worn by a person (see Fig 1 and [0001]). While Scharfenberger  discloses a blood pressure measurement device integrated with the article of clothing such that a cuff at least partially surrounds a portion of a body part of the person when the article of clothing is worn by the person, it fails to disclose the article of clothing comprising: 
an active material to constrict from a first state in which the active material has a first circumference to a second state in which the active material has a second circumference smaller than the first circumference, the active material to at least partially surround a portion of a body part of the person when the article of clothing is worn by the person; and 
logic circuitry to: 
apply an activation signal to the active material to restrict blood flow in the portion of the body part of the person; and 
reduce the activation signal to reduce the restriction of the blood flow in the portion of the body part of the person.  
However, in a related invention, Yutaka discloses 
an active material (see Fig 2, element 23) to constrict from a first state in which the active material has a first circumference to a second state in which the active material has a second circumference smaller than the first circumference (see [0036]); and 
logic circuitry to: 
apply an activation signal to the active material to restrict blood flow in the portion of the body part of the person; and 
reduce the activation signal to reduce the restriction of the blood flow in the portion of the body part of the person (see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cuff and shirt of Scharfenberger with the active material and logic of Yutaka as such a combination would amount to no more that a simple substitution of one blood pressure cuff for another to yield predictable results.
As to claim 3, Scharfenberger further discloses including an inner layer of fabric and an outer layer of fabric, the active material between the inner layer of fabric and the outer layer of fabric (see claim 4).  
As to claim 4, although neither Scharfenberger nor Yutaka discloses wherein the logic circuitry is between the inner layer of fabric and the outer layer of fabric, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date since Scharfenberger teaches that it is advantageous to do so given the directive by Scharfenberger to make the device least cumbersome for the user.  
As to claim 5, Yutaka further discloses wherein the logic circuitry is near the active material and electrically coupled to the active material via a wire (see Fig 6, elements 53 and 54).   
As to claim 6, Scharfenberger further discloses wherein the article of clothing is a shirt (see [0002]).  
As to claim 7, Scharfenberger fails to disclose wherein the active material is at or near a wrist section of a sleeve of the shirt, but Yutaka makes such a disclosure (see [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the active material at or near a wrist section of the shirt given the explicit suggestion to do so make by Yutaka.  
As to claim 8, Scharfenberger further discloses wherein the active material is disposed at an upper arm section of a sleeve of the shirt (see Fig).  
As to claim 9, Scharfenberger further discloses wherein the article of clothing is a short-sleeved shirt (see [0002]).  
As to claim 10, Yutaka further discloses wherein the logic circuitry is to measure pulses generated by the blood flow in the body part of the person in a time period in which the activation signal is reduced (see [0046]).  
As to claim 11, Scharfenberger further discloses wherein the logic circuitry is to transmit pulse information, representative of the pulses, to an electronic device (see [0004]).  
As to claim 12, Yutaka further discloses wherein the logic circuitry it is to apply the activation signal to the active material in response to a request from the electronic device (see [0043] – inputting operation signal from operation switch 4).  
As to claim 13, Scharfenberger further discloses wherein the electronic device is a smart phone, a computer, or a watch (see [0004]).  
As to claim 14, Yutaka further discloses a battery to power the logic circuitry (see [0023]).  
As to claim 15, Yutaka further discloses wherein the active material is an electroactive polymer (EAP) (see [0005]).  
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Yutaka in view of US 2015/0005647 A1 to Gabbay et al. (“Gabbay”).
As to claim 17, Yutaka discloses a computer readable storage medium comprising instructions that, when executed, cause at least one machine to at least: 
apply an activation signal to an active material to constrict blood flow in a body part of a person, the active material to, in response to the activation signal, constrict from -4-U.S. Application No. 16/576,045Preliminary Amendmenta first state in which the active material has a first circumference to a second state in which the active material has a second circumference smaller than the first circumference (see [0045]-[0046]), the active material carried by an article of clothing to be worn by the person (the computer readable storage medium is capable of being used with an active material carried by an article of clothing to be worn by a person); 
reduce the activation signal to allow blood flow in the body part; detect pulses generated by the blood flow in the body part, but fails to disclose instructions to transmit pulse information, representative of the pulses, to an electronic device.  
However, Gabbay discloses such transmission (see [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage medium of Yutaka with the transmission of Gabbay in order to achieve the predictable result of allowing remote storage of pulse data on a personal device.
As to claim 18, Gabbay further discloses wherein the instructions, when executed, cause the at least one machine to apply the activation signal in response to a request from the electronic device (see [0016]).  
As to claim 19, Gabbay further discloses wherein the electronic device is a smart phone, a computer, or a watch (see [0116]).   
As to claim 20, Yutaka further discloses wherein the active material is an electroactive polymer (EAP), and the instructions, when executed, cause the at least one machine to detect the pulses by measuring a change in capacitance of the EAP (see [0005]).    
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfenberger in view of Yutaka as applied to claim 2 above, and further in view of US 2016/0255944 A1 to Baranski et al. (“Baranski”).
As to claim 16, neither Scharfenberger nor Yutaka discloses wherein the active material is a shape memory alloy (SMA) wire.  Baranski discloses an active material that is a shape-memory alloy (SMA) wire (see [0082]-[0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electroactive polymer of Yutaka with the shape memory wire of Buranski to achieve the predictable result of applying a pressure to the limb.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka in view of Gabbay as applied to claim 17 above, and further in view of Baranski.
As to claim 21, neither Yutaka nor Gabbay discloses wherein the active material is a shape memory alloy (SMA) wire. Baranski discloses an active material that is a shape-memory alloy (SMA) wire (see [0082]-[0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electroactive polymer of Yutaka with the shape memory wire of Buranski to achieve the predictable result of applying a pressure to the limb.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791